Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2013/0187610).
	Regarding claim 1, Hayashi teaches a charging/discharging monitoring device. A signal is transmitted between paired semiconductor integrated circuit units, each connected to a different reference potential or driving potential form the other, such as a charging/discharging monitoring device for a battery pack formed by connecting a plurality of secondary or rechargeable battery cells in series in multistage (0002). Hayashi teaches monitoring integrated circuits (IC1-ICm) which are provided by corresponding to each of a plurality of cell blocks and include discharging circuits (0056-
	Hayashi does not explicitly teach the battery pack comprising a mechanical switch for outputting a second full discharging signal by a mechanical operation. Additionally, Hayashi does not explicitly teach a controller outputting a first full discharging command signal.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the switches within the pack rather than outside as a design choice. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the microcontroller unit of Hayashi, which controls the charging/discharging of the battery, would easily be operable to command a complete discharge signal as a design choice dependent upon the desired result without undue experimentation and with a reasonable expectation of success.
	Regarding claim 13, Hayashi teaches a discharging circuit comprises a resistor and a switch MOSFETQ1. The control circuit CONT discharges a battery cell by allowing the switch MOSFETQ1 to be in an activated state (0073).
	
s 2-4, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2013/0187610) as applied to claim 1 above, and further in view of Iwata (US 2010/0123434).
Regarding claim 2, Hayashi teaches the cell system as discussed above.
Hayashi does not explicitly teach the cell balancing controller controlling a cell balancing circuit as claimed. 
Iwata teaches a battery pack inhibited from being charged or discharged depending on the degree of deterioration of each secondary battery included therein (0002). Iwata teaches comparing a total discharging capacity value with a minimum physical quantity that causes a first reaction and a second reaction for determining safety of a secondary battery. Upon determination that the comparison result exceeds the minimum physical quantity, the blocking circuit is controlled so as to temporarily or permanently prohibit charging/discharging for the secondary battery (claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the blocking of Iwata with the battery system of Hayashi in order to avoid charging/discharging of a cell not capable of meeting the capacity need.
Regarding claim 3, Hayashi teaches the system as discussed above.
Hayashi does not the cell balancing circuit to include voltage sensors as claimed. 
Iwata teaches that the control circuit 21 measures a voltage of the battery cell and calculates a voltage difference between the cells based on voltage measured at the battery cells to determine the cell balance (0055-0056).

Regarding claim 4, Hayashi teaches that when an abnormality is sensed from voltage information, the microcontroller unit MCU transmits an abnormal signal to the charging/discharging control circuit through an external communication terminal (0063 and 0072-0078).
Regarding claim 9, Hayashi teaches the cell as discussed above.
Hayashi does not explicitly teach the cell voltage reaching a discharging termination voltage. 
Iwata teaches a control unit prevents discharging by turning off a switch circuit 5 when voltages of several battery cells reach the over-discharging detection voltage or less, on the bases of measured voltages (0052-0053).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the switch circuit of Iwata with the system of Hayashi in order to prevent over-discharging.
	Regarding claim 10, Hayashi teaches the cell as discussed above.
Hayashi does not explicitly teach the cell voltage reaching a discharging termination voltage. 
Iwata teaches a control unit 3 prevents discharging by turning off a switch circuit 5 when voltages of several battery cells reach the over-discharging detection voltage or less, on the bases of measured voltages (0052-0053).

	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the discharge stop voltage is set via the controller from the outside as a design choice dependent upon the desired user input function.
Regarding claim 11, Hayashi teaches the cell as discussed above.
Hayashi does not explicitly teach the discharge stop voltage is the final voltage of each cell. 
Iwata teaches a control unit 3 prevents discharging by turning off a switch circuit 5 when voltages of several battery cells reach the over-discharging detection voltage or less, on the bases of measured voltages (0052-0053).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the switch circuit of Iwata with the system of Hayashi in order to prevent over-discharging. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that setting the discharge stop voltage to be the final voltage of each cell is a design choice.
Regarding claim 12, Hayashi teaches the cell as discussed above.
Hayashi does not explicitly teach the discharge stop voltage is set based on an operation voltage of the cell balancing controller.

	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the switch circuit of Iwata with the system of Hayashi in order to prevent over-discharging. Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that setting the discharge stop voltage to be based on the operation voltage of the cell balancing controller is a design choice based upon the intended function.
	Regarding claim 14, Hayashi teaches the cell system as discussed above.
	Hayashi does not explicitly teach the cell balancing controller controlling the cell balancing circuit as claimed. 
	Iwata teaches a control circuit 21 controls a control switch 22 when cell balance has been lost and the switch performs a leveling process, which discharges a battery cell having the higher voltage to level the voltages of the battery cells (0056).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the cell balancing of Iwata in order to avoid an imbalance between the cells.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2013/0187610) as applied to claim 1 above, and further in view of Kim et al (US 2015/0084597).
Regarding claim 5, Hayashi teaches the cell system as discussed above.

Kim teaches a control unit outputting a forced discharge initiation signal and the forced discharging circuit unit sequentially and forcibly discharges a plurality of battery modules simultaneously or in set order according to the forced discharging initiation signal (claims 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the discharge sequence of Kim with the system of Hayashi in order to discharge the cells effectively.
Regarding claim 6, Hayashi teaches the cell system as discussed above.
Hayashi does not explicitly teach the cell balancing controller as claimed. 
Kim teaches a control unit outputting a forced discharge initiation signal and the forced discharging circuit unit sequentially and forcibly discharges a plurality of battery modules simultaneously or in set order according to the forced discharging initiation signal (claims 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the discharge sequence of Kim with the system of Hayashi in order to discharge the cells effectively. Additionally, any changes to the timing of the discharge of the cells would be considered design choice. 
Regarding claim 7, Hayashi teaches the cell system as discussed above.
Hayashi does not explicitly teach the cell balancing controller as claimed. 
Kim teaches a battery state measurement unit 12 comprising a voltage sensor for measuring a voltage of each battery module M, and a forced discharge circuit unit 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the discharge sequence of Kim with the system of Hayashi in order to discharge the cells effectively.
Regarding claim 8, Hayashi teaches the cell system as discussed above.
Hayashi does not explicitly teach the cell balancing controller as claimed. 
Kim teaches a control unit 13 is set to output a discharging termination signal when a discharging quantity of a battery module M reaches a set reference discharging quantity. When the discharging quantity is to be calculated, a current sensor for sensing a discharging current can be provided on a forced discharging circuit unit 13 such that the control unit 13 calculates the discharging quantity by collecting information on a discharging current value sensed by the current sensor (0052-0056).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the discharge sequence of Kim with the system of Hayashi in order to discharge the cells effectively.

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        November 23, 2021